             Case 2:18-cv-01473-BJR Document 71 Filed 04/24/20 Page 1 of 29



 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9
      MARGARITA HERNANDEZ, individually
10    and as executor of the Estate of RICARDO
      HERNANDEZ,                                        Case No. 2:18-CV-01473-BJR
11
                                   Plaintiff,           ORDER GRANTING DEFENDANTS’
12                                                      MOTION FOR SUMMARY
             v.                                         JUDGMENT
13
      FEDERAL WAY, BLAKE LOSVAR,
14    TANNER PAU AND SEVERAL JOHN AND
      JANE DOE OFFICERS,
15                        Defendants.

16

17                                     I.       INTRODUCTION

18          In the evening hours of October 8, 2016, Ricardo Hernandez (“Ricardo”) was shot and

19   killed by two Federal Way Police Officers. The shooting occurred after a brief standoff at the

20   home where Ricardo lived with his mother, stepfather, and two brothers. Plaintiff, Ricardo’s

21   mother, initiated this action against the City of Federal Way and the officers involved in the

22   shooting (collectively “Defendants”), alleging claims under both federal and Washington law.

23   Currently before the Court is Defendants’ motion for summary judgment, Plaintiff’s opposition

24

25
     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 1
26
              Case 2:18-cv-01473-BJR Document 71 Filed 04/24/20 Page 2 of 29



 1   thereto, and Defendants’ reply in support of the motion. Dkt. Nos. 30, 48, 55. Having reviewed

 2   the parties’ submissions, the record of the case, and the relevant legal authority, the Court will

 3   GRANT the motion.

 4                                 II.     FACTUAL BACKGROUND

 5          On October 8, 2016 at approximately 5:35 in the evening, 911 emergency services received

 6   a phone call from Ricardo’s mother, Margarita Hernandez, at the Camelot Square Trailer Park in

 7   Federal Way, Washington. Dkt. No. 31-2. She was frantic and requested that the police “[p]lease

 8   . . . come to my house . . . right now.” Id. at 1. There was a lot of background noise, including

 9   screaming, and the 911 operator had a difficult time understanding Ms. Hernandez. Id. After a

10   few seconds, Ms. Hernandez handed the phone to her son, Joel, who reported that his brother,

11   Ricardo, had four knives that were “about a foot” long and that Ricardo was “trying to kill us right

12   now.” Id. at 1, 6. Joel pleaded with the 911 operator to send police officers to their home: “He

13   keeps throwing (unreadable) . . . destroying the house. He’s destroying the house . . . Please he’s

14   trying to kill us.” Id. at 4. Joel informed the operator that he, Ms. Hernandez, his stepfather, and

15   his other brother were barricaded in a room, but that Ricardo was “right outside the door” and

16   “he’s going to break the door.” Id. at 6.

17          Federal Way Police Officers Blake Losvar, Tanner Pau, Chase Smith, and Lieutenant

18   Brigham Schulz were dispatched to the family’s residence to respond to a “domestic [dispute] with

19   a knife” at approximately 5:40 PM. Dkt. No. 31-4 at 2. The dispatch report notified the police

20   officers that Joel claimed that Ricardo had “mental health issues.” Id. at 2.

21          Officer Losvar was the first to arrive at the scene, followed shortly after by Officer Pau at

22   approximately 5:45 PM. Dkt. Nos. 32-2 at 4; 36-1 at 4. Officers Losvar and Pau testified that

23   they could see a man, woman, and two boys through what appeared to be a bedroom window in

24

25
     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 2
26
               Case 2:18-cv-01473-BJR Document 71 Filed 04/24/20 Page 3 of 29



 1   the trailer home and that the individuals “appeared to be extremely scared”, “frozen in fear”, and

 2   “were speaking in soft voices.” Dkt. Nos. 32-2 at 5; 36-1 at 5. Officers Losvar and Pau were able

 3   to evacuate Ms. Hernandez, Joel, and his brother out the bedroom window, but Mr. Zambrano,

 4   who had barricaded himself against the door of the bedroom, hesitated to leave his position because

 5   he was afraid that Ricardo would enter and harm him before he could make it out the window.

 6   Dkt. No. 40-1 at 10:14–25. Officer Losvar later testified that he also feared that Ricardo would

 7   injure or kill Mr. Zambrano if he successfully breached the door. Dkt. No. 32-2 at 5.

 8           Officer Losvar testified that during this time he looked through a different window in the

 9   trailer and he saw Ricardo standing “approximately 10 feet from me” and “hold[ing] multiple

10   knives” in his hands. Dkt. No. 32-2 at 5. Officer Losvar claims that he made eye contact with

11   Ricardo, identified himself as a police officer, and ordered Ricardo to put down the knives. Id.

12   He alleges that Ricardo did not comply with his instructions, but instead moved toward the other

13   side of the trailer. Id. at 5–6.

14           Officer Pau testified that he was able to safely evacuate Mr. Zambrano from the bedroom

15   window and that he and Officer Losvar then escorted the family to a nearby shed. Id. at 6. There

16   is a dispute as to whether the family could see the scene at the trailer unfold from where they were

17   standing by the shed. Mr. Zambrano testified that he could see “everything” from his vantage

18   point (Dkt. No. 51-4 at 5) while Officer Losvar claims that the family could no longer see the

19   trailer from where they were standing (Dkt. No. 32-2 at 6). Officer Losvar testified that, at this

20   time, one of the family members told him that Ricardo had threatened to stab and kill the family.

21   Dkt. No. 32-2 at 6. In light of this and his own observations, Officer Losvar determined that he

22   had probable cause to arrest Ricardo for felony harassment and broadcast the same over his police

23

24

25
     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 3
26
              Case 2:18-cv-01473-BJR Document 71 Filed 04/24/20 Page 4 of 29



 1   radio. Id. He also asked for additional officers to join him at his location and requested that an

 2   officer respond to the scene with a less lethal 40 mm shotgun. Id.

 3          Corporal Riggles and Officers Chase Smith, Shawn Warrick, and others arrived on the

 4   scene and established a perimeter around the trailer home. Dkt. Nos. 30 at 5-6:7, 18; 32-2 at 6.

 5   Meanwhile, Officer Pau moved to the rear of the trailer home where he positioned himself in the

 6   “small backyard area, at the northeast corner of the trailer.” Dkt. No. 36-1 at 5. Officer Pau claimed

 7   that from his position, he had “a clear unobstructed view of the backdoor of the trailer,” which was

 8   elevated above the ground “by a wooden landing area just outside the door” that had 2-3 steps

 9   leading down to the ground level. Id. Officer Pau testified that the backdoor of the trailer was

10   “approximately fifteen to twenty feet from” where he was standing. Id. This is another area of

11   dispute. Plaintiff alleges that Officer Pau was more than 21 feet from the backdoor. Dkt. No. 48

12   at 3:9–11.

13          Officer Pau testified that Ricardo opened the backdoor and yelled, “‘Fuck you! Kill me!’”

14   Dkt. No. 36-1 at 5. Officer Pau claimed that Ricardo opened and closed the door a few more times

15   and, at that point, Officer Pau became “concerned for [his] personal safety as [he] was unable to

16   make constant visual contact with Ricardo, did not know whether [Ricardo] had additional

17   weapons, [Ricardo] continued to act in an aggressive and angry manner, and [Officer Pau] did not

18   know if the trailer was clear of all other occupants.” Id. at 6. In addition, Officer Pau was aware

19   that Officer Losvar had determined that probable cause existed to arrest Ricardo for felony

20   harassment. Id. at 5. Officer Pau request that another police officer join him in the backyard

21   behind the trailer and Officer Losvar joined him. Id. at 6. Both officers testified that they

22   continued to advise Ricardo that he was under arrest and to slowly exit the residence unarmed.

23   Dkt. Nos. 32-2 at 6; 36-1 at 6.

24

25
     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 4
26
              Case 2:18-cv-01473-BJR Document 71 Filed 04/24/20 Page 5 of 29



 1          Officers Losvar and Pau alleged that Ricardo continued to partly open and close the

 2   backdoor in an agitated manner, shouting at the officers to kill him. Dkt. Nos. 32-2 at 6; 36-1 at

 3   6. This continued for another few minutes until, the officers allege, Ricardo opened the door and

 4   stepped onto the wooden landing toward the stairs leading down to the ground level. Id. Officers

 5   Losvar and Pau both testified that Ricardo was holding a large kitchen knife in one hand and two

 6   more knives in his other hand. Id. Officer Pau testified that at that point he “became concerned

 7   that Ricardo now posed a direct threat of serious physical injury to Officer Losvar or [him]self.”

 8   Dkt. No. 36-1 at 6. He testified that he felt Ricardo posed a serious threat to them because “[1]

 9   the distance between us would easily be covered by a simple jump from the [wooden landing], [2]

10   Ricardo was armed with multiple weapons, [3] he recognized us as law enforcement, [4] he was

11   agitated and angry, and [5] refused to response to commands.” Id.

12          The officers reported that Ricardo continued to yell “just fucking kill me!” and then he

13   “abruptly stepped forward as if he was about to come at [the officers], while raising the knives

14   from his sides to about his abdomen level in [the officers’] direction.” Dkt. No. 36-1 at 6; see also

15   Dkt. No. 32-2 at 6 (stating that Ricardo “looked directly at [the officers] with a piercing stare and

16   [] started to advance toward [them] in an aggressive fashion.”). Both Officer Losvar and Officer

17   Pau testified that they believed Ricardo was about to attack them and, as such, they fired their guns

18   simultaneously. Dkt. Nos. 32-2 at 7; 36-1 at 6. They collectively fired nine rounds, six of which

19   struck Ricardo in the head, shoulder, and chest. Dkt. No. 40-17 at 18:8–18. The officers testified

20   that when the rounds struck Ricardo, he fell backwards into the trailer’s doorway, dropped the

21   knives, and landed on his back. Dkt. Nos. 32-2 at 7; 36-1 at 6. Officer Losvar recalled seeing

22   “knives laying on the deck” after Ricardo was shot. Dkt. 32-2 at 7. He then radioed for medics

23   who pronounced Ricardo deceased at the scene when they arrived. Id.; Dkt. No. 51-7 at 3.

24

25
     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 5
26
              Case 2:18-cv-01473-BJR Document 71 Filed 04/24/20 Page 6 of 29



 1                                     III.    LEGAL STANDARD

 2          Rule 56 provides that a district court “shall grant summary judgment if the movant shows

 3   that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

 4   matter of law.” FED. R. CIV. P. 56(a); Fed. Home Loan Mortg. Corp. v. SFR Investments Pool 1,

 5   LLC, 893 F.3d 1136, 1144 (9th Cir. 2018), cert. denied, 139 S. Ct. 1618 (2019). Disputes over

 6   facts become “material” only where they “might affect the outcome of the suit under governing

 7   law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). As such, “materiality is based

 8   on the substantive law at issue.” Id. A “genuine dispute of material facts,” occurs where the

 9   “evidence is such that a reasonable [finder of fact] could return a verdict for the nonmoving party.”

10   Id. The moving party bears the “initial responsibility of informing the district court of the basis

11   for its motion,” including “identifying those portions of the pleadings . . . which it believes

12   demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.

13   317, 323 (1986) (internal citations omitted). In meeting this burden, the nonmoving party must go

14   beyond the pleadings and show “by her own affidavits, or by the depositions, answers to

15   interrogatories, or admissions on file” that a genuine issue of material fact exists. Hopkins v.

16   Andaya, 958 F.2d 881, 885 (9th Cir. 1992) (citing Celotex Corp., 477 U.S. 317 at 324). Further,

17   “[w]here the moving party will have the burden of proof on an issue at trial, the movant must

18   affirmatively demonstrate that no reasonable trier of fact could find other than for the moving

19   party.” Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th Cir. 2007).

20          Where the moving party has met its initial burden, the nonmovant must respond by showing

21   that there is a genuine issue for trial. Anderson, 477 U.S. at 250. “If the nonmoving party fails to

22   establish the existence of a genuine issue of material fact, ‘the moving party is entitled to judgment

23   as a matter of law.’” Perfect Co. v. Adaptics Ltd., 374 F. Supp. 3d 1039, 1041 (W.D. Wash. 2019)

24

25
     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 6
26
               Case 2:18-cv-01473-BJR Document 71 Filed 04/24/20 Page 7 of 29



 1   (quoting Celotex Corp., 477 U.S. at 323–24). In conducting its evaluation of the merits of a motion

 2   for summary judgment, “the court does not make credibility determinations or weigh conflicting

 3   evidence.” Soremekun, 509 F.3d at 984. Instead, the Court must “view ‘the evidence in the light

 4   most favorable to the nonmoving party.’” Universal Cable Prods., LLC v. Atl. Specialty Ins. Co.,

 5   929 F.3d 1143 (9th Cir. 2019) (quoting Pension Tr. Fund for Operating Eng’rs v. Fed. Ins. Co.,

 6   307 F.3d 944, 949 (9th Cir. 2002)).

 7                                               IV.      DISCUSSION

 8           Plaintiff brings six claims against Defendants. Dkt. No. 19. Two federal claims pursuant

 9   to 42 U.S.C. § 1983, alleging that Defendants violated Ricardo’s Fourth Amendment right to be

10   free from unlawful seizure and the use of excessive force and that Defendants violated her

11   Fourteenth Amendment right to the companionship of her son, as well as four state claims, alleging

12   assault, negligence, outrage, and discrimination under Washington law. Id.

13           Defendants move for summary judgment on each of Plaintiff’s claims. Dkt. No. 30. With

14   respect to the two § 1983 claims, they argue that the undisputed material facts establish that

15   Officers Losvar and Pau had probable cause to arrest Ricardo and to use deadly force in response

16   to the imminent threat he presented. Id. at 16–23. They further argue that the undisputed material

17   facts establish that Defendants did not wrongfully deprive Plaintiff of her parent-child relationship

18   with Ricardo. Id. at 23. Alternatively, Defendants contend that the officers are entitled to federal

19   qualified immunity on these claims.1 Id. at 23–24. Defendants also move to dismiss each of

20

21
     1
22    Defendants contend that Plaintiff also attempted to bring a Monell claim against the City of Federal Way and moves
     for summary judgment on that claim as well. Dkt. No. 30 at 24–26. The Court has reviewed the Amended Complaint
     and finds that Plaintiff failed to allege the requisite elements of a Monell claim. See Dkt. No. 19. Moreover, she
23   entirely fails to address Defendants’ argument with respect to this claim in her opposition to the summary judgment
     motion. Therefore, the Court concludes that to the extent Plaintiff alleges a Monell claim in the amended complaint,
24   she has conceded the issue and the claim is dismissed.

25
     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 7
26
              Case 2:18-cv-01473-BJR Document 71 Filed 04/24/20 Page 8 of 29



 1   Plaintiff’s state claims, arguing that the claims are not factually or legally supported, and that

 2   Defendants are immune from such claims. Id. at 26–31.

 3          The Court will address each of Plaintiff’s claims in turn.

 4          A.      The Federal Claims

 5          As stated above, Plaintiff brings two federal claims pursuant to 42 U.S.C. § 1983. Dkt.

 6   No. 19. First, she alleges that Defendants violated Ricardo’s Fourth Amendment right to be free

 7   from unreasonable seizure and use of excessive force. Second, she alleges that Defendants violated

 8   her Fourteenth Amendment liberty interest in the companionship and society of her child (i.e.,

 9   Ricardo). In order to succeed on her § 1983 claims, Plaintiff must establish that: (1) Defendants

10   were acting under the color of state law when they committed the conduct complained of; and (2)

11   that conduct deprived Ricardo and/or Plaintiff of a right, privilege, or immunity secured by the

12   U.S. Constitution or federal statutes. Gibson v. United States, 781 F.2d 1334, 1338 (9th Cir. 1986).

13   Here, there is no dispute that Defendants acted under the color of state law when they shot Ricardo.

14   Thus, the Court’s analysis of Plaintiff’s § 1983 claims focuses on whether Defendants violated

15   Ricardo’s and/or Plaintiff’s constitutional rights.

16          1.      The Fourth Amendment Claim: Unreasonable Seizure and Use
                    of Excessive Force
17
            Plaintiff argues that Officers Losvar and Pau violated Ricardo’s Fourth Amendment right
18
     to be free from unreasonable seizure and the use of excessive force.          Dkt. No. 19 at 11.
19
     Specifically, she alleges that (1) the officers did not have probable cause to arrest (i.e., seize)
20
     Ricardo; and that (2) they used excessive force when they shot him. Id.
21
                                    a.      Unreasonable Seizure
22
            It is blackletter law that the Fourth Amendment prohibits arrests without probable cause.
23
     Beck v. Ohio, 379 U.S. 89, 90–91 (1964). Probable cause exists if the totality of the circumstances
24

25
     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 8
26
              Case 2:18-cv-01473-BJR Document 71 Filed 04/24/20 Page 9 of 29



 1   within an officer’s knowledge would cause a reasonably prudent officer to believe that a crime has

 2   been, or is currently, being committed. Lassiter v. City of Bremerton, 556 F.3d 1049, 1053 (9th

 3   Cir. 2009). The “factual matters underlying the judgment of reasonableness” are generally a

 4   “question for the jury.” McKenzie v. Lamb, 738 F.2d 1005, 1008 (9th Cir. 1984); see Thomas v.

 5   Cannon, No. 3:15-05346, 2017 WL 2289081, at *8 (W.D. Wash. May 25, 2017).

 6          Ms. Hernandez alleges that significant questions of material fact exist as to whether

 7   Officers Losvar and Pau had probable cause to arrest Ricardo on the night of the shooting and

 8   therefore, she argues, summary judgment on this issue is inappropriate. Dkt. No. 48 at 10–13.

 9   Defendants counter that summary judgment is warranted because there are no material facts in

10   dispute as to whether the officers had probable cause to arrest Ricardo for felony harassment. Dkt.

11   No. 30 at 16–17. They point to the following, undisputed evidence: (1) Officers Losvar and Pau

12   received the dispatcher’s report in which Joel claimed that Ricardo had knives and was trying to

13   kill them; (2) upon arriving at the scene, Officers Losvar and Pau observed the family barricaded

14   in room with Mr. Zambrano holding the door shut to prevent someone from entering the room; (3)

15   Mr. Zambrano hesitated to leave his position at the door because he was afraid that Ricardo would

16   enter and harm him before he could make it out the window; and (4) Officer Losvar observed

17   Ricardo through one of the trailer windows holding multiple knives. Id. at 17.

18          Officer Losvar also testified that after evacuating the family to safety, one of the family

19   members told him that Ricardo had threatened to kill them that evening. Dkt. No. 32-2 at 6.

20   Plaintiff adamantly disputes that this conversation occurred; as such, the Court disregards this

21   testimony from Officer Losvar. Dkt. No. 48 at 3:1–2. Nevertheless, even without this testimony,

22   the Court concludes that the remaining undisputed evidence overwhelmingly supports Officer

23   Losvar’s belief that Ricardo “had committed or was committing an offense” such that probable

24

25
     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 9
26
              Case 2:18-cv-01473-BJR Document 71 Filed 04/24/20 Page 10 of 29



 1   cause existed for his arrest. Beck, 379 U.S. at 90–91. Although the issue of probable cause is

 2   usually reserved for a jury, in light of the undisputed evidence presented, this Court concludes that

 3   no reasonable jury could find for Plaintiff on this issue and, thus, summary judgment is warranted.

 4          In reaching this conclusion, the Court finds the Ninth Circuit’s decision in Lassiter v. City

 5   of Bremerton illustrative. 556 F.3d 1049 (9th Cir. 2009). In Lassiter, a married couple brought a

 6   42 U.S.C. § 1983 action against the city and its responding officers who arrested the husband

 7   following a neighbor’s 911 call about a possible domestic disturbance. Lassiter, 556 F.3d at 1053–

 8   1054. When the officers entered the home, the husband attempted to impede their ability to get

 9   the wife to safety and would not obey the officer’s command to sit down. Id. at 1053. The couple

10   later sued the officers, alleging that they had entered their residence without a warrant and arrested

11   the husband without probable cause, in violation of their Fourth Amendment rights. Id. The

12   officers moved for summary judgement, which the district court granted. Id. at 1054. The

13   plaintiffs appealed, arguing that summary judgment was not appropriate because disputes of

14   material fact existed. Id. at 1053. The Ninth Circuit acknowledged the existence of factual

15   disputes in the record but agreed with the district court that there were sufficient material facts that

16   were not in dispute to allow the district court to conclude that the officers had probable cause to

17   arrest the husband. Id. Likewise, in the case before this Court, while some of the factual

18   allegations are in dispute (e.g., whether a family member told Officer Losvar that Ricardo had

19   threatened to kill them), these disputes are not material in light of the other undisputed evidence

20   that establishes that Officer Losvar had probable cause to arrest Ricardo for felony harassment.

21                                           b.     Excessive Force

22          Plaintiff next argues that Officers Losvar and Pau violated Ricardo’s Fourth Amendment

23   right to be free from excessive force. Dkt. Nos. 19 at 11; 48 at 11–22. Claims of excessive force

24

25
     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 10
26
             Case 2:18-cv-01473-BJR Document 71 Filed 04/24/20 Page 11 of 29



 1   are examined under the Fourth Amendment’s reasonableness standard, which requires that police

 2   officers making an arrest use only the amount of force that is objectively reasonable in light of the

 3   circumstances facing them. Graham v. Connor, 490 U.S. 386, 396–97 (1989). As the Supreme

 4   Court explained in Graham, “the ‘reasonableness’ inquiry is an objective one: the question is

 5   whether the officers’ actions are ‘objectively reasonable’ in light of the facts and circumstances

 6   confronting them, without regard to their underlying intent or motivation.” 490 U.S. at 387. The

 7   “calculus of reasonableness must embody allowance for the fact that police officers are often

 8   forced to make split-second judgments—in circumstances that are tense, uncertain, and rapidly

 9   evolving—about the amount of force that is necessary in a particular situation.” Kisela v. Hughes,

10   138 S. Ct. 1148, 1152 (2018) (quoting Graham, 409 U.S. at 396–397).

11          Under Graham, three factors must be considered in assessing the reasonableness of the

12   force used: (1) the severity of the crime at issue, (2) whether the suspect poses an immediate threat

13   to the safety of the officers or others, and (3) whether he is actively resisting arrest or attempting

14   to evade arrest by flight. See Smith v. City of Hemet, 394 F.3d 698, 701 (9th Cir. 2005) (citing

15   Graham, 490 U.S. at 396). Whether the suspect poses a threat to the safety of officers or others is

16   “the most important single element of the three specified factors.” Chew v. Gates, 27 F.3d 1432,

17   1441 (9th Cir. 1994).

18          The Court finds that the first factor—the severity of the crime at issue—is easily satisfied.

19   As this Court has already concluded, Officer Losvar had probable cause to arrest Ricardo for felony

20   harassment because he was threatening to kill his family. Although the family now adamantly

21   disputes that Ricardo was threatening them, their allegation is contradicted by the 911 call

22   transcript in which both Plaintiff and Joel pled for help, the fact that Officers Losvar and Pau found

23

24

25
     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 11
26
             Case 2:18-cv-01473-BJR Document 71 Filed 04/24/20 Page 12 of 29



 1   the family barricaded in the bedroom, and the fact that Officers Losvar and Pau witnessed Ricardo

 2   brandishing knives. Therefore, the first Graham element is satisfied.

 3          Next, this Court considers whether Ricardo posed an imminent threat to Officers Losvar

 4   and Pau or others, the second Graham factor. “In the deadly force context, [the court] cannot

 5   ‘simply accept what may be a self-serving account by the police officer.’” Cruz v. City of Anaheim,

 6   765 F.3d 1076, 1079 (9th Cir. 2014) (quoting Scott v. Henrich, 39 F.3d 912, 915 (9th Cir. 1994)).

 7   “Because the person most likely to rebut the officers’ version of events—the one killed—can’t

 8   testify, ‘[t]he judge must carefully examine all the evidence in the record . . . to determine whether

 9   the officer’s story is internally consistent and consistent with other known facts.’” Id. (quoting

10   Scott, 39 F.3d at 915). “This includes ‘circumstantial evidence that, if believed, would tend to

11   discredit the police officer’s story.’” Id. (quoting Scott, 39 F.3d at 915).

12          Here, Plaintiff challenges the reasonableness of Officer Losvar’s and Officer Pau’s belief

13   that Ricardo posed an imminent threat of serious harm to them or others at the time that they shot

14   him. See Dkt. No. 48 at 11–22. She asserts that the “physical evidence contradicts” the officers’

15   claims that Ricardo was approaching them in an aggressive manner. Id. at 8. Rather, she argues,

16   Ricardo was “placing the knives on the porch” and attempting to surrender, as instructed, when

17   the officers shot him. Dkt. No. 19 at 4; see also Dkt. No. 48 at 20. At a minimum, she argues, a

18   genuine issue of material fact exists on this issue, rendering summary judgment inappropriate.

19   Dkt. No. 48 at 20–22.

20          Plaintiff points to the following evidence in support of her argument. Dkt. No. 48. First,

21   she points out that Corporal Riggles testified that Ricardo did not appear upset when he saw

22   Ricardo right before the shooting. Id. at 5:1–12. Plaintiff argues that this testimony directly

23   contradicts Officer Losvar’s and Officer Pau’s testimony that Ricardo was behaving aggressively

24

25
     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 12
26
             Case 2:18-cv-01473-BJR Document 71 Filed 04/24/20 Page 13 of 29



 1   toward them. Id. at 4–5; 8:16–17; 19–20. Next, Plaintiff points out that it is undisputed that

 2   Ricardo’s body was face up and in the doorway of the trailer after he was shot. Id. at 19–20.

 3   Plaintiff argues that this contradicts the officers’ claim that Ricardo was lunging at them when they

 4   shot him. Id. Plaintiff also points to a police photograph from the scene of the shooting that shows

 5   the knives neatly placed in a row on the floor. Id. at 7–8. Plaintiff claims that this photograph

 6   calls into doubt the officers’ testimony that the knives Ricardo was holding were scattered across

 7   the deck after he was shot. Id. She also contends that the photograph is evidence that Ricardo had

 8   put the knives down (in a neat row) because he was attempting to surrender to Officers Losvar and

 9   Pau per their instructions. Id. Lastly, Plaintiff cites to report of Kay M. Sweeney, Plaintiff’s

10   forensic expert, in which she opines that Ricardo was “hunched down” at the time he was shot,

11   suggesting that he was not lunging at the officers when he was killed. Id. at 7:5–7. The Court will

12   address each of Plaintiff’s arguments in turn.

13          As stated above, Plaintiff argues that Corporal Riggles’ testimony calls into doubt Officer

14   Losvar’s and Officer Pau’s testimony that Ricardo was acting aggressively. Dkt. No. 48 at 5:1–

15   12. Corporal Riggles testified that Ricardo did not “appear upset” at any time that he saw Ricardo

16   that evening. Dkt. Nos. 51-9 at 2; 51-10 at 5 (stating that Ricardo did not “appear very upset”).

17   However, Corporal Riggles also testified that when he saw Ricardo “it appeared he had a knife in

18   both hands” and that he heard Ricardo yell, “I can’t kill myself so you guys are going to have to

19   do it for me.” Dkt. No. 51-9 at 2. Finally, he testified that he saw Ricardo “exit[] outside further

20   onto the small porch” right before Officers Losvar and Pau shot him. Id. The Court concludes

21   that rather than contradict Officers Losvar’s and Pau’s testimony, Corporal Riggles’ testimony

22   collaborates their claims that Ricardo was not acting rationally (i.e. asking the police to kill him),

23

24

25
     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 13
26
               Case 2:18-cv-01473-BJR Document 71 Filed 04/24/20 Page 14 of 29



 1   that he had several knives in his possession at the time he was shot, and that he was moving towards

 2   Officers Losvar and Pau when they fired their guns at him.2

 3            Next, Plaintiff argues that the fact that Ricardo’s body was face up and laying in the

 4   doorway of the trailer creates a dispute of fact as to whether he was charging towards Officers

 5   Losvar and Pau when they shot him. Dkt. No. 48 at 7:5–7. Plaintiff claims that if Ricardo had

 6   been lunging towards the officers, he would have fallen forward face-down outside the doorway

 7   after he was shot. Id. Plaintiff presents no evidence for her claim that Ricardo would have fallen

 8   face forward when shot if he had been charging at the officers. Instead, she relies on the inquest

 9   testimony of Dr. Brian Mazrim, a forensic pathologist and medical examiner for King County

10   Medical Examiner’s Office, to argue that the bullets could not have “pushed” Ricardo back into

11   the doorway. Id. at 6:14–23, 7:1–2. There are several problems with Plaintiff’s argument. First,

12   Plaintiff failed to authenticate Dr. Mazrim’s inquest transcript, so it is inadmissible testimony. See

13   Commerce W. Ins. Co. v. Lucke, 342 F. Supp. 3d 1098, 1101 (W.D. Wash. 2018) (citing Orr v.

14   Bank of America, NT & SA, 285 F.3d 764, 773 (9th Cir. 2002) (“A trial court can only consider

15   admissible evidence in ruling on a motion for summary judgment.”). Second, even if Dr. Mazrim’s

16   testimony was admissible, it does not further Plaintiff’s claim because Dr. Mazrim specifically

17   stated that he had no opinion on what Ricardo was doing immediately before he was shot. See

18   Dkt. No. 40–17 at 18:16–17, 20:1–2, 22:2–5. Lastly, Defendants do not claim that Ricardo had

19   moved significantly away from the doorway when he was shot, rather Officers Losvar and Pau

20

21   2
      Defendants move to strike the excepts from the deposition of Corporal Riggles that Plaintiff sites in support of her
     opposition to the motion, claiming that they have not been properly authenticated. The Court agrees. The Corporal’s
22   deposition is not properly authenticated as it fails to contain a court reporter certification; therefore, it is inadmissible.
     See Commerce W. Ins. Co., 342 F. Supp. at 1101 (citing Orr, 285 F.3d at 773) (“A trial court can only consider
     admissible evidence in ruling on a motion for summary judgment.”). Thus, even if the Corporal’s testimony
23   contradicted the Officers’ testimony—which it does not—the evidence would be inadmissible for purposes of this
     motion.
24

25
     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 14
26
               Case 2:18-cv-01473-BJR Document 71 Filed 04/24/20 Page 15 of 29



 1   testified that Ricardo “started towards them in an aggressive manner” and then “fell backward into

 2   the doorway that he had just exited, dropping the knives and landing on his back.” Dkt. Nos. 32-

 3   2 at 6; 36-1 at 6 (emphasis added). This testimony is consistent with the crime scene photos that

 4   show Ricardo laying on his back halfway out the doorway.

 5           Plaintiff also claims that Officers Losvar’s and Pau’s testimony that they observed knives

 6   “scattered” around Ricardo after he was shot is contradicted by a photograph showing the knives

 7   in a neat row. Dkt. No. 48 at 7–8. Plaintiff argues that the photograph calls into question the

 8   reliability of the officers’ testimony and further establishes that Ricardo had actually placed the

 9   knives down to surrender before he was shot. Id. Plaintiff’s theory is based on a photograph that

10   was taken after the incident. See Dkt. Nos. 40-6 at 90:1–91:6; 40-15 at 208:2–15, 213:18–215:12;

11   40-14 at 68:18–69:17 (explaining that the photograph was taken after the shooting and that the

12   knives were likely lined up by someone at the scene after the shooting). On the other hand, Officer

13   Losvar’s and Officer Pau’s testimony that they saw Ricardo drop the knives after he was shot is

14   corroborated by Lieutenant Schultz, Officer Smith, and Corporal Riggles who each testified that

15   they saw several knives around Ricardo’s body right after the shooting. See Dkt. No. 37-1 at 2–3

16   (Lieutenant Schultz testifying that he saw several knifes underneath Ricardo’s body); Dkt. No. 51-

17   9 at 2 (Corporal Riggles testifying that he found a knife right next to Ricardo’s hand when Officer

18   Smith rolled Ricardo over onto his stomach to handcuff him); Dkt. No. 40-13 at 8:25–11:4 (Officer

19   Smith testifying that he saw a knife near Ricardo’s left hand).3

20

21

22   3
      Plaintiff presents testimony from her forensic expert, Kay Sweeney, in which Mr. Sweeney opines that the entry and
     exit bullet wounds on Ricardo are consistent with him “hunching down” to put the knives on the ground in surrender
23   as opposed to lunging at Officers Losvar and Pau, as they claim. However, this Court previously granted Defendants’
     motion to strike Mr. Sweeney’s report as unreliable because his conclusions are based on an incomplete review of the
24   case materials and misstate the evidence. As such, Mr. Sweeney’s testimony is inadmissible here.

25
     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 15
26
                Case 2:18-cv-01473-BJR Document 71 Filed 04/24/20 Page 16 of 29



 1          Although Plaintiff raises factual disputes within the record, the Court finds them immaterial

 2   and concludes there is sufficient undisputed evidence to demonstrate that it was objectively

 3   reasonable for Officers Losvar and Pau to believe that Ricardo presented an imminent danger to

 4   them, thus satisfying the second—and most important—Graham factor. In reaching this decision,

 5   the Court finds Watkins v. City of San Jose, No. 15-cv-05786, 2017 WL 1739159 (N.D. Cal. May

 6   4, 2017), aff’d sub nom. Buchanan v. City of San Jose, 782 Fed. App’x 589 (9th Cir. 2019) and

 7   Estate of Yanira Serrano v. Trieu, No. C-14-4081, 2016 WL 1089225 (N.D. Cal. Mar. 21, 2016),

 8   aff’d sub nom. Estate of Serrano v. Trieu, 713 Fed. App’x 631 (9th Cir. 2018) instructive. Both

 9   cases addressed whether the officers’ use of force was reasonable in the Fourth Amendment

10   context.

11          Watkins involved decedent’s family members who brought a 42 U.S.C. § 1983 action

12   against the responding officers who shot and killed the decedent following his 911 call, in which

13   he falsely reported that a man with a knife was threatening to kill his family and that he was locked

14   in a room with his children. Watkins, 2017 WL 1739159, at *1. The officers were not aware when

15   dispatched that, earlier that day, the decedent was suicidal because his fiancé had told him that she

16   no longer wanted to marry him. Id. at *4–5. Upon arriving on the scene, the officers reported that

17   a man began to walk towards them, carrying a knife at his side with the blade pointing up. Id. at

18   *1–2. The officers drew their guns and commanded the decedent to surrender. Id. at *2. The man

19   refused to comply with the officers’ instructions. Id. As the man continued to advance towards

20   the officers, the officers fired their weapons and killed him while he was standing about 55 feet

21   from them. Id. at *3. As part of the investigation, there was conflicting testimony as to whether

22   the man had accelerated and lunged towards the officers, the distance between the officers and the

23   man when they fired their weapons, and whether the decedent was attempting to comply with their

24

25
     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 16
26
             Case 2:18-cv-01473-BJR Document 71 Filed 04/24/20 Page 17 of 29



 1   orders to surrender. Id. at *1–6. The plaintiffs sued the officers, alleging, among other things, that

 2   the officers had violated the decedent’s Fourth Amendment rights by using excessive force when

 3   they shot him. Id. at *6. The officers moved for summary judgment and the district court granted

 4   the motion. Id. The plaintiffs appealed, arguing that the trial court erred because there were

 5   material issues in dispute as to whether the officers acted reasonably. Buchanan, 782 Fed. App’x

 6   589 at 590. The Ninth Circuit disagreed with the plaintiffs, finding that there was ample evidence

 7   in the record—even viewed in the light most favorable to the plaintiffs—to demonstrate that the

 8   officers used reasonable force when they shot the decedent. Id. at 591–593.

 9          Similarly, Estate of Yanira Serrano v. Trieu involved a police officer who shot a mentally-

10   ill woman after responding to a 911 call that reported that a woman was engaging in erratic

11   behavior with a kitchen knife after failing to take her medication for schizophrenia. Estate of

12   Yanira Serrano v. Trieu, 2016 WL 1089225, at *1–2. Upon arriving at the scene, the officer saw

13   Ms. Serrano who was holding an eleven-inch knife on the front porch of her residence. Id. at *2.

14   When Ms. Serrano saw the officer, she began walking towards him. Id. The officer “backpedaled”

15   down the block, away from her and towards his vehicle. Id. at *3. Ms. Serrano followed, still

16   holding the knife above her shoulder. Id. As the officer ran down the street, he yelled over his

17   shoulder, commanding her to “stop”. Id. Ms. Serrano did not comply with that order nor did she

18   lower the knife in her hand; after retreating for approximately 160 feet, the officer finally turned

19   toward Ms. Serrano, this time pointing his firearm at her, and ordered her to “stop”. Id. When she

20   did not comply with his order, the officer shot and killed Ms. Serrano. Id. Ms. Serrano’s family

21   members filed a 42 U.S.C. § 1983 suit against the officer, alleging (among other things) that he

22   violated Ms. Serrano’s Fourth Amendment rights by using excessive force against her. Id. at *4.

23   The officer moved for summary judgment, which the district court granted finding that there were

24

25
     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 17
26
              Case 2:18-cv-01473-BJR Document 71 Filed 04/24/20 Page 18 of 29



 1   no triable issues as to plaintiffs’ claim that the officer’s use of deadly force was unreasonable. Id.

 2   at *5–8. The plaintiff appealed, arguing that the trial court erred because there were material issues

 3   in dispute as to whether the officer’s use of deadly force was reasonable. Estate of Serrano, 713

 4   Fed. App’x at 631.

 5           On appeal, the Ninth Circuit upheld the district court’s grant of summary judgment, finding

 6   that the record, viewed in the light most favorable to the plaintiff, was sufficient to demonstrate

 7   that the officer acted reasonably when firing his weapon. Id. at 632. In reaching its conclusion,

 8   the Ninth Circuit determined that the evidence demonstrated that Ms. Serrano had acted

 9   aggressively towards the officer while holding a knife, chasing after him, and refusing to comply

10   with his commands. Id. The court held that, “[a]t a minimum, summary judgment was proper

11   because the plaintiffs have not pointed to any case that would have placed [the officer] on ‘fair

12   notice’ that the use of deadly force was unconstitutional under the circumstances of this case.” Id.

13   (quoting Glenn v. Washington County, 673 F.3d 864, 876 (9th Cir. 2011) (“Officers ‘need not avail

14   themselves of the least intrusive means of responding to an exigent situation; they need only act

15   within that range of conduct we identify as reasonable.’”); quoting Smith v. City of Hemet, 394

16   F.3d 689, 704 (9th Cir. 2005) (en banc) (“[W]here a suspect threatens an officer with a weapon

17   such as a gun or a knife, the officer is justified in using deadly force.”)).

18           Similarly here, the Court finds that there exists no triable issues as to whether it was

19   objectively reasonable for Officers Losvar and Pau to believe that Ricardo presented an imminent

20   danger to them. Like the facts and holdings in Buchanan and Estate of Yanira Serrano, Ricardo

21   appeared to be advancing towards the officers while holding a knife and refusing to comply with

22   Officers Losvar and Pau’s commands. Irrespective of the distance between them, the officers

23   thought Ricardo was an “immediate threat” and were “justified their use of deadly force.”

24

25
     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 18
26
             Case 2:18-cv-01473-BJR Document 71 Filed 04/24/20 Page 19 of 29



 1   Buchanan, 782 Fed. App’x 589 at 591; see also Lal v. California, 746 F.3d 1112, 1118–19 (9th

 2   Cir. 2014) (holding that officers’ use of deadly force was reasonable when suspect had ignored the

 3   officers’ commands, had previously shown his intent to injure others, and had charged at the

 4   officers with a rock over his head).

 5          The Court also concludes that the final Graham factor—whether Ricardo was resisting

 6   arrest—is satisfied. As stated above, Plaintiff contends that Ricardo was attempting to surrender

 7   when he was shot. Dkt. No. 48 at 7–8. However, Plaintiff has presented no reliable evidence to

 8   support her claim and instead, all of the evidence in the record, direct or circumstantial,

 9   demonstrates that Ricardo refused to comply with Officer Losvar’s and Officer Pau’s orders to

10   surrender.

11          Plaintiff relies extensively on a recent Ninth Circuit case, Cruz v. City of Anaheim, to argue

12   that Officers Losvar and Pau used excessive force when they shot and killed Ricardo. Dkt. No. 48

13   at 13–16; 19–21 (citing Cruz v. City of Anaheim, 765 F.3d 1076 (9th Cir. 2014)). In Cruz, Anaheim

14   police officers shot the decedent during a felony traffic stop, claiming they believed he was

15   reaching for a gun from his waistband. 765 F.3d at 1077–78. Relatives of the decedent brought

16   suit against the city and its officers, alleging among other claims, that the officers used excessive

17   force when they shot the decedent. Id. at 1077–78. The trial court granted summary judgment in

18   favor of the officers and the relatives appealed. Id. at 1076–78. The Ninth Circuit reversed stating

19   that the discrepancies between the officers’ version of events and the physical evidence and

20   eyewitness testimony could “give a reasonable jury pause.” Id. at 1079. In Cruz, there was

21   testimony from an eyewitness that the decedent appeared to be slipping and falling as he exited his

22   car, just before police shot him. Id. at 1080. This conflicted with the officers’ accounts that the

23   decedent had “fully emerged from his SUV and was poised to attack.” Id. The officers also

24

25
     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 19
26
             Case 2:18-cv-01473-BJR Document 71 Filed 04/24/20 Page 20 of 29



 1   claimed that the decedent had exited the vehicle and was standing in the doorway, but then testified

 2   they had to cut him from his seatbelt after the shooting. Id. In addition, the decedent was left-

 3   handed, but the officers stated he drew for his gun with his right hand. Id. Lastly, no weapon was

 4   found on the decedent after he was shot. Id. at 1078–79.

 5          Plaintiff’s reliance on Cruz is misplaced. The facts of that case are readily distinguishable

 6   from the instant case. First, here, unlike in Cruz, there is no eyewitness testimony that conflicts

 7   with Officer Losvar’s and Officer Pau’s claim that Ricardo refused to comply with their

 8   instructions to surrender. Second, unlike in Cruz, Officer Losvar’s and Officer Pau’s testimony is

 9   internally consistent. Lastly, while the decedent in Cruz was unarmed, Ricardo had several knives

10   in his possession at the time of the shooting. Simply put, there are no discrepancies between

11   Officer Losvar’s and Officer Pau’s version of events and the physical evidence and eyewitness

12   testimony in this case that could “give a reasonable jury pause” that the officers used objectively

13   lawful force in response to Ricardo’s actions. Id. at 1079.

14          Defendants’ Motion for Summary Judgment is GRANTED as to Plaintiff’s Fourth

15   Amendment claims.

16                  2.      Fourteenth Amendment Claim: Deprivation of Familial Relationship

17          A parent has a constitutionally protected liberty interest under the Fourteenth Amendment

18   in the companionship and society of her child. Curnow v. Ridgecrest Police, 952 F.2d 321, 325

19   (9th Cir. 1991). Therefore, if a parent loses companionship with a child through an officer’s

20   excessive use of force, the parent may bring a claim under the Fourteenth Amendment. Id. To

21   establish such a claim, the plaintiff must prove that the officer’s action “shocks the conscience.”

22   Hayes v. Cty. of San Diego, 736 F.3d 1223, 1230 (9th Cir. 2013). This standard differs from the

23   excessive force standard under the Fourth Amendment. Hayes, 736 F.3d 1223 at 1230. “In

24

25
     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 20
26
               Case 2:18-cv-01473-BJR Document 71 Filed 04/24/20 Page 21 of 29



 1   determining whether excessive force shocks the conscience, the court must first ask ‘whether the

 2   circumstances are such that actual deliberation [by the officer] is practical.’” Id. (quoting Porter

 3   v. Osborn, 546 F.3d 1131, 1137 (9th Cir. 2008)). “Where actual deliberation is practical, then an

 4   officer’s ‘deliberate indifference’ may suffice to shock the conscience. On the other hand, where

 5   a law enforcement officer makes a snap judgment because of an escalating situation, his conduct

 6   may be found to shock the conscience only if he acts with a purpose to harm unrelated to legitimate

 7   law enforcement objectives.” Id. “Whether an official had the requisite knowledge is a question

 8   of fact subject to demonstration in the usual ways, and a factfinder may conclude that the official

 9   knew of a substantial risk from the very fact that it was obvious.” Farmer v. Brennan, 511 U.S.

10   825, 826 (1994).

11           Here, Ms. Hernandez brings a claim for the deprivation of her familial relationship with

12   Ricardo. Dkt. No. 19 at 11:16–21. Defendants argue that summary judgment is warranted with

13   respect to Plaintiff’s Fourteenth Amendment claim because there are no material facts in dispute

14   that Officers Losvar and Pau “used reasonable force under the Fourth Amendment.” Dkt. No. 30

15   at 23:6–12. Plaintiff fails to even address this issue in her opposition to the summary judgment

16   motion.

17           As the Court has already established, the officers did not use excessive force when shooting

18   Ricardo and their actions were reasonable; therefore, a fortiori, their conduct does not shock the

19   conscious. Accordingly, the Court’s analysis of this claim stops here because there are no material

20   issues of fact for the jury to resolve.

21           Defendants’ Motion for Summary Judgment as to Plaintiff’s Fourteen Amendment claim

22   is GRANTED.

23

24

25
     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 21
26
             Case 2:18-cv-01473-BJR Document 71 Filed 04/24/20 Page 22 of 29



 1                  3.      Federal Qualified Immunity

 2          While the Court has already concluded that Defendants did not violate Plaintiff’s or

 3   Ricardo’s Fourth and Fourteenth Amendment rights, the Court nevertheless will address whether

 4   Defendants are entitled to federal qualified immunity. Federal “qualified immunity protects

 5   government officials ‘from liability for civil damages insofar as their conduct does not violate

 6   clearly established statutory or constitutional rights of which a reasonable [officer] would have

 7   known.’” Messerschmidt v. Millender, 565 U.S. 535, 546 (2012) (quoting Pearson v. Callahan,

 8   555 U.S. 223, 231 (2009)); see also Ramirez v. City of Buena Park, 560 F.3d 1012, 1020 (9th Cir.

 9   2009) (finding that federal qualified immunity is “‘an entitlement not to stand trial or face the other

10   burdens of litigation.’”). In Pearson v. Callahan, the Supreme Court, explained that a district court

11   must analyze whether a party is entitled to federal qualified immunity at the summary judgment

12   stage by determining, whether the facts alleged, taken in the light most favorable to the plaintiff,

13   show that an officer’s conduct: a) violated a constitutional right; and b) the right at issue was

14   “clearly established” at the time of defendant's alleged misconduct. 555 U.S. 223 at 232.

15          The Supreme Court’s recent decision in Kisela v. Hughes is directly on point. 138 S. Ct.

16   1148 (2018). In Kisela, an officer responded to a 911 call in which the caller reported seeing a

17   woman acting erratically while holding a large kitchen knife. Kisela, 138 S. Ct. at 1151. Upon

18   arriving at the scene, the officers reported that they saw a woman emerge from her house carrying

19   a large kitchen knife at her side with the blade pointing backwards. Id. Close by, a bystander,

20   who the officers later learned was the woman’s roommate, was standing outside the house in the

21   vicinity of the driveway. Id. As the woman approached the bystander, the officers drew their guns

22   and instructed the woman to drop the knife. Id. The woman refused to comply with the

23   instructions. Id. As the woman continued to approach the bystander, the officer shot her. Id.

24

25
     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 22
26
             Case 2:18-cv-01473-BJR Document 71 Filed 04/24/20 Page 23 of 29



 1   Plaintiff sustained non-life-threatening injuries. Id. As part of the investigation, there was

 2   conflicting officer testimony as to whether the woman had raised the knife.

 3          The plaintiff sued the officer, alleging that he violated her Fourth Amendment rights by

 4   using excessive force when he shot her. Id. The officer moved for summary judgment, contending

 5   among other defenses that he was entitled to qualified immunity because he neither violated a

 6   clearly established right nor did he have reason to believe that the use of deadly force was a

 7   violation of the plaintiff’s civil rights. Id. The district court granted summary judgment to the

 8   officer. Id. The plaintiff appealed, arguing that the trial court erred because there were material

 9   issues in dispute as to whether the officer’s use of force was lawful, thus precluding the issue of

10   federal qualified immunity. Id. On appeal, the Ninth Circuit reversed the district court’s grant of

11   summary judgment, finding among other issues that the record, viewed in the light most favorable

12   to the plaintiff, was sufficient to demonstrate that the officer was not entitled to qualified immunity

13   because his actions had violated clearly established law in that jurisdiction. Id.

14           The Supreme Court granted certiorari and held that the officer was entitled to federal

15   qualified immunity because he had not used excessive force when he shot the plaintiff, citing to

16   the officer’s subjective belief that the plaintiff was a threat to the bystander because she was not

17   only carrying a knife but according to the 911 call that dispatched the officer had been acting

18   erratically before the officers were dispatched through a 911 call. Id.

19          Taking the facts in the light most favorable to the Plaintiff, this Court found, supra, that

20   the officers did not violate Ricardo’s constitutional rights. See Kisela, 138 S. Ct. at 1152

21   (“Immunity protects all but the plainly incompetent or those who knowingly violate the law.”). As

22   the Supreme Court found in Kisela, this Court finds that the officers had a reasonable, subjective

23

24

25
     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 23
26
             Case 2:18-cv-01473-BJR Document 71 Filed 04/24/20 Page 24 of 29



 1   belief that Ricardo was an imminent threat given that he was carrying multiple knives and had

 2   been acting erratically according to the 911 call.

 3          As such, Defendants’ Motion for Summary Judgment is GRANTED as to Plaintiffs’ claim

 4   for federal qualified immunity.

 5          B.      Plaintiff’s State Law Claims

 6          Defendants also move for summary judgment on Plaintiff’s state law claims for negligence,

 7   outrage, assault, and discrimination under the Washington Law Against Discrimination

 8   (“WLAD”), RCW § 49.60.030, et seq. Dkt. Nos. 30, 55. Plaintiffs object and argue that there are

 9   several material disputes of fact that remain, precluding summary judgment at this stage. Dkt. No.

10   48. The Court will address each of these claims in turn.

11          1. Negligence

12          Ms. Hernandez contends that the responding officers were negligent when responding to

13   Ricardo’s actions after her 911 call for two reasons: (1) she contends that a special relationship

14   existed between the officers and Ricardo once the officers told Ricardo to surrender to them, drop

15   his knives, and submit to arrest; and (2) the officers did not exercise reasonable care when dealing

16   with Ricardo, an individual experiencing a mental health episode.          Dkt. No. 48 at 27–30.

17   According to Plaintiff, the officers should have foreseen that their arrival would escalate the

18   situation and should have summoned a crisis team to the scene. Id. at 30. She argues that the

19   Court should allow this claim to survive the summary judgment stage because a reasonable “jury

20   must decide whether it was foreseeable that officers of the Federal Way Police Department could

21   cause the situation to escalate and whether they knew or should have known that Ricardo was

22   experiencing a mental health episode and suicidal.” Id. at 30:16–19.

23

24

25
     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 24
26
             Case 2:18-cv-01473-BJR Document 71 Filed 04/24/20 Page 25 of 29



 1          “As a general rule, law enforcement activities are not reachable in negligence.” McGregor

 2   v. Kitsap Cty., No. C17-5436, 2017 WL 6612012, at *2 (W.D. Wash. Dec. 27, 2017) (quoting

 3   Keates v. City of Vancouver, 869 P.2d 88, 93 (Wash. Ct. App. 1994)). The public duty doctrine

 4   recognizes that the duty of officers to provide protection is normally owed to the public at large

 5   and is unenforceable as to individual members of the public. Thomas, 2017 WL 2289081, at *14

 6   n.7; see also Estate of Wasilchen v. Gohrman, 870 F. Supp. 2d 1115, 1140 (W.D. Wash. 2012),

 7   aff’d sub nom. Tubbs v. Gohrman, 539 Fed. App’x 788 (9th Cir. 2013); Vergeson v. Kitsap Cty.,

 8   186 P.3d 1140, 1145 (Wash. Ct. App. 2008); Beal for Martinez v. City of Seattle, 954 P.2d 237

 9   (Wash. 1998). This is often referred to as the public duty doctrine. Id.

10          Washington courts have long recognized an exception to the public duty doctrine where a

11   special relationship existed between the officers and the plaintiff. Cummins v. Lewis Cty., 98 P.3d

12   822, 825 (Wash. Ct. App. 2004), aff’d, 133 P.3d 458 (Wash. 2006). “An exception to the public

13   duty doctrine provides that if a ‘special relationship’ exists between the public officer and the

14   plaintiff, a duty owed to the individual may arise.” McGregor, 2017 WL 6612012, at *2 (quoting

15   Thomas, 2017 WL 2289081, at *14 n.7). “To create a special relationship between police officer

16   and citizen, Washington law requires direct contact setting the citizen apart from the general

17   public, and ‘express assurances’ of assistance that give rise to a justifiable reliance on the part of

18   the citizen.” McGregor, 2017 WL 6612012, at *2 (quoting Beal, 954 P.2d at 776–77).

19          Here, Plaintiff alleges that a special relationship existed between Ricardo and the officers

20   because the officers were no longer treating Ricardo as a member of the general public. Dkt. No.

21   48 at 30:6–8. Plaintiff further contends that officers gave Ricardo explicit assurances of protection

22   “when they drew [their] guns and point[ed] them” at him so he could surrender and “attempt[] to

23   comply with those commands.” Id. at 30:8–11.

24

25
     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 25
26
              Case 2:18-cv-01473-BJR Document 71 Filed 04/24/20 Page 26 of 29



 1           Plaintiff’s argument fails to persuade. There is no evidence whatsoever that Ricardo relied

 2   on any express assurances that he allegedly received from the officers. See Torres v. City of

 3   Anacortes, 981 P.2d 891, 897 (Wash. Ct. App. 1999) (quoting Honcoop v. State, 759 P.2d 1188,

 4   1194 (Wash. 1988)) (“In Washington, ‘a governmental duty cannot arise from implied

 5   assurances.’”); see also McGregor, 2017 WL 6612012, at *2 (citing Hamilton v. City of Olympia,

 6   687 F. Supp. 2d 1231, 1248 (W.D. Wash. Sep. 8, 2009)) (“an actionable duty to provide police

 7   services will arise if . . . there are explicit assurances of protection that give rise to reliance on the

 8   part of the victim.”). The record is devoid of any evidence that would allow the jury to find for

 9   Plaintiff on this claim. Thus, the Court finds Plaintiff has not raised any issues of material fact in

10   support of her negligence claim predicated on a special relationship between the officers and

11   Ricardo.

12              Next, the Court turns to Plaintiff’s argument that responding officers were negligent

13   because they did not use reasonable care when interacting with Ricardo even though they were

14   aware he was going through a mental health crisis. Plaintiff alleges that the officers acted

15   negligently towards Ricardo when they failed to use “de-escalation tactics” to defuse the situation.

16   Dkt. No. 48 at 30. However, as stated above, Plaintiff must establish that a “special relationship”

17   existed between Ricardo and the officers to maintain a negligence claim against Defendants.

18   Plaintiff has failed to do so. As such, this claim must be dismissed. See Washburn v. City of Fed.

19   Way, 310 P.3d 1275, 1289 (Wash. 2013).

20           Accordingly, Defendants’ Motion for Summary Judgment as to Plaintiff’s negligence

21   claim is GRANTED.

22           2. Outrage

23           A claim for outrage requires a showing of “(1) extreme and outrageous conduct, (2)

24

25
     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 26
26
              Case 2:18-cv-01473-BJR Document 71 Filed 04/24/20 Page 27 of 29



 1   intentional or reckless infliction of emotional distress, and (3) actual result to the plaintiff of severe

 2   emotional distress.” Monetti v. City of Seattle, 875 F. Supp. 2d 1221, 1231 (W.D. Wash. 2012)

 3   (quoting Dicomes v. State, 782 P.2d 1002, 1012 (Wash. 1989)); Restatement (Second) of Torts §

 4   46 (1965)). The conduct in question must be “so outrageous in character, and so extreme in degree,

 5   as to go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly

 6   intolerable in a civilized community.’” Estate of Lee ex rel. Lee v. City of Spokane, 2 P.3d 979,

 7   990 (Wash. Ct. App. 2000) (citing Grimsby v. Samson, 530 P.2d 291, 295 (Wash. 1975)) (emphasis

 8   omitted). The question of whether certain conduct is sufficiently outrageous is ordinarily for the

 9   jury. McClain v. City of Tacoma, No. 06-cv-5016, 2007 WL 2495384, at *7 (W.D. Wash. Aug.

10   30, 2007) (citing Birklid v. Boeing Co., 904 P.2d 278, 286 (Wash. 1995)). However, it is the trial

11   court’s responsibility to determine “whether reasonable minds could differ on whether the conduct

12   was sufficiently extreme to result in liability.” Johnson v. City of Olympia, No. 17-cv-5403, 2018

13   WL 4681554, at *2 (W.D. Wash. Sept. 28, 2018) (citing Dicomes, 782 P.2d at 1012). The standard

14   for whether conduct is considered “outrageous” is a high one: “[I]t is not enough that a ‘defendant

15   has acted with an intent which is tortious or even criminal, or that he has intended to inflict

16   emotional distress, or even that his conduct has been characterized by ‘malice,’ or a degree of

17   aggravation which would entitle the plaintiff to punitive damages for another tort.” Johnson, 2018

18   WL 4681554, at *2 (citing Grimsby, 530 P.2d at 295); Restatement (Second) of Torts § 46 (1965).

19           No reasonable jury could find that the officers’ interactions with Ricardo or his family

20   approached the outrage threshold, based on the events set forth in this opinion. See McClain, 2007

21   WL 2495384, at *7 (holding that police officers who responded with deadly force to domestic

22   violence suspect when he opened door to his house and pointed rifle directly at officer’s chest after

23

24

25
     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 27
26
             Case 2:18-cv-01473-BJR Document 71 Filed 04/24/20 Page 28 of 29



 1   being told to put if down did not commit tort of outrage against suspect or suspect’s family

 2   members).

 3          Accordingly, Defendants’ Motion for Summary Judgment as to Plaintiff’s outrage claim is

 4   GRANTED.

 5          3. Assault

 6          Plaintiff brings a claim for assault based on the officers’ use of excessive force. Dkt. No.

 7   48 at 27:14–17. This Court has already determined that Officers Losvar and Pau did not use

 8   excessive force when they shot Ricardo. Therefore, Plaintiff’s assault claim must be dismissed.

 9          Accordingly, Defendants’ Motion for Summary Judgment as to Plaintiff’s assault claim is

10   GRANTED.

11          4. Discrimination

12          Ms. Hernandez brings a claim for discrimination under the Washington Law Against

13   Discrimination (“WLAD”), RCW § 49.60.030, et seq. Dkt. No. 48 at 30–32. She alleges the

14   officers discriminated against Ricardo because he was having a mental health episode and because

15   he was Latino. Id. The officers move for summary judgment, asserting there are no material

16   factual disputes as to whether their actions were discriminatory. Dkt. No. 30 at 30–31. The WLAD

17   states that every individual has a right to be free from discrimination based on, among other things,

18   race, creed, color, national origin, and mental disability. RCW 49.60.030.

19          The Court finds that Plaintiff provides no factual evidence—whatsoever—to support her

20   claim that the officers took any action due to Ricardo’s Latino ethnicity or any potential mental

21   disability. Frisino v. Seattle Sch. Dist. No. 1, 249 P.3d 1044, 1048 (Wash. Ct. App. 2011) (holding

22   that an adverse party may not rest upon mere allegations or denials but must instead set forth

23

24

25
     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 28
26
             Case 2:18-cv-01473-BJR Document 71 Filed 04/24/20 Page 29 of 29



 1   specific facts showing the existence of a genuine issue for trial). Ms. Hernandez has not carried

 2   her burden of demonstrating that there exist material disputed facts for the jury to decide.

 3          Accordingly, Defendants’ Motion for Summary Judgment as to Plaintiff’s discrimination

 4   claim is GRANTED.

 5                                            III.       CONCLUSION

 6          For the foregoing reasons, the Court rules as follows:

 7          1. Defendant City of Federal Way’s Motion for Summary Judgment is GRANTED on

 8              Plaintiff’s municipal liability claim;

 9          2. Defendants’ Motion for Summary Judgment is GRANTED as to Plaintiff’s Fourth and

10              Fourteenth Amendment claims;

11          3. Defendant Officers Losvar’s and Pau’s Motion for Summary Judgment is GRANTED

12              on their claims for federal and state qualified immunity;

13          4. Defendants’ Motion for Summary Judgment is GRANTED as to Plaintiff’s state law

14              claims; more particularly, her claims of negligence, outrage, assault, and

15              discrimination.

16          The Court having GRANTED Summary Judgment on all of Plaintiff’s claims and having

17   found that Officers Losvar and Pau are entitled to qualified immunity under both federal and state

18   law, this action is hereby DISMISSED.

19   IT IS SO ORDERED.

20          DATED this 24th day of April, 2020.

21
                                                           _______________________________
22                                                         BARBARA J. ROTHSTEIN
                                                           UNITED STATES DISTRICT JUDGE
23

24

25
     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT – 29
26
